







Ex. 10.01


STATE AUTO FINANCIAL CORPORATION
2017 LONG-TERM INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT


State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
grants to the undersigned employee of the Company (the “Participant”) the
following Performance Units Award (“Performance Units”) pursuant to the terms
and conditions of the State Auto Financial Corporation 2017 Long-Term Incentive
Plan (the “Plan”), and this Performance Unit Award Agreement (this “Award
Agreement”).


1. Name of Participant:
               [ l]               
2. Grant Date:
      [  l]      , 20[ l ] (the “Grant Date”)
3. Performance Period:
Three-year period commencing on January 1, 20[ l ]and ending on December 31,
20[l](the “Performance Period”)
4. Performance Units Granted:
      [l  ]      
5. Vesting:
Except as otherwise provided in this Award Agreement, the Performance Units will
vest as of the last day of the Performance Period only if and to the extent that
(a) the Participant is employed by the Company or an Affiliate on the last day
of the Performance Period; and (b) the Compensation Committee determines that
the Performance Goals set forth in Section 6 of this Award Agreement (the
“Performance Goals”) have been satisfied.
6. Performance Goals:
The Performance Goals applicable to the Performance Units granted to the
Participant pursuant to this Award Agreement shall be (a) compound annual
premium growth, and (b) combined ratio, during the Performance Period, as
determined by the multiple (the “Performance Multiple”) under the matrix
attached to this Award Agreement as Exhibit A (the “Performance Matrix”).
At the end of the Performance Period, if the Performance Matrix does not yield a
Performance Multiple, the Performance Units awarded under this Award Agreement
shall be forfeited and no longer considered outstanding or to be held by the
Participant as of the close of business on the date on which the Compensation
Committee certifies that the Performance Matrix does not yield a Performance
Multiple. If the Performance Matrix yields a Performance Multiple, the
Performance Units awarded under this Award Agreement shall remain outstanding
and held by the Participant.






--------------------------------------------------------------------------------





7. Determination of Award Value:
Except as otherwise provided in this Award Agreement, if the Performance Units
awarded under this Award Agreement remain outstanding as of the last day of the
Performance Period under the provisions of Section 6 of this Award Agreement,
the value of such Performance Units (the “Award Value”) will be determined
pursuant to the following formula:
(a × b) × c, where
a = The number of Performance Units granted under this Award Agreement
b = The Performance Multiple determined by the Compensation Committee pursuant
to the provisions of Section 6 of this Award Agreement; and
c = The Fair Market Value of a share of Stock on the date on which the
Compensation Committee approves the final payment of the Award granted under
this Award Agreement (the “Share Valuation Date”).
8. Settlement:
Except as otherwise provided in this Award Agreement, at the time that the Award
Value is determined pursuant to Section 7 or any other section of this Award
Agreement, such Award Value will be paid to the Participant (or in the event of
the Participant’s death, the Participant’s beneficiary) in cash, shares of Stock
or a combination of cash and shares of Stock, as determined by the Committee. To
the extent that any portion of the Award Value is to be paid in shares of Stock,
a quotient shall be determined by dividing the Award Value (or portion thereof
to be paid in shares of Stock) by the Fair Market Value of a share of Stock on
the Share Valuation Date, and rounding down to the next whole number. The
quotient resulting from the calculation under the preceding sentence of this
Section 8 of this Award Agreement will determine the Participant’s “Award Units”
under this Award Agreement. Upon determination of the Participant’s Award Units,
the Participant (or, in the event of the Participant’s death, the Participant’s
beneficiary) will receive one (1) share of Stock for each Award Unit.
Performance Units settled under this Award Agreement are intended to be exempt
from Section 409A under the exemption for short term deferrals. Accordingly,
Performance Units will be settled in cash, shares of Stock or a combination of
cash and shares of Stock no later than the 15th day of the third month following
the end of the fiscal year of the Company (or if later the calendar year) in
which the Performance Units vest.








--------------------------------------------------------------------------------





9. Death or Disability:
If the Participant’s employment with the Company or any Affiliate terminates by
reason of the Participant’s death or Disability before the end of the
Performance Period, then, notwithstanding any provision contained in this Award
Agreement, the Performance Units granted under this Award Agreement shall become
vested as of the date of the Participant’s death or Disability. The Award Value
of such Performance Units will be determined as of the date of the Participant’s
death or Disability pursuant to the following formula:
(a × b) × c, where
a = The number of Performance Units granted under this Award Agreement;
b = A Performance Multiple equal to 1.0; and
c = The Fair Market Value of a share of Stock on the date of the Participant’s
death or Disability.
Upon the determination of the Award Value pursuant to this Section 9 of this
Award Agreement, such Performance Units will be settled in the manner described
in Section 8 of this Award Agreement; provided, that, (i) in determining the
Participant’s Award Units under Section 8, the Fair Market Value of a share of
Stock on the date of the Participant’s death or Disability will be substituted
for the Fair Market Value of a share of Stock on the Share Valuation Date; and
(ii) the Performance Units will be settled in cash, shares of Stock or a
combination of cash and shares of Stock no later than the 15th day of the third
month following the end of the calendar year in which the Participant’s death or
Disability occurs.
10. Retirement:
If the Participant’s employment with the Company or any Affiliate terminates by
reason of the Participant’s Retirement before the end of the Performance Period,
then, notwithstanding any provision contained in this Award Agreement, the
Performance Units granted under this Award Agreement shall become vested in
accordance with the provisions of Sections 5 and 6 of this Award Agreement;
provided, that, for this purpose, the Participant will be deemed to have been
employed by the Company or an Affiliate on the last day of the Performance
Period. The Award Value of such Performance Units, if any, will be determined in
accordance with the provisions of Section 7 of this Award Agreement and settled
at the time and in the manner described in Section 8 of this Award Agreement.






--------------------------------------------------------------------------------





11. Reduction in Force:
If the Participant’s employment with the Company or any Affiliate is terminated
before the end of the Performance Period through a reduction in force (as
determined in the sole discretion of the Compensation Committee), then,
notwithstanding any provision contained in this Award Agreement, the Performance
Units granted under this Award Agreement shall become vested in accordance with
the provisions of Sections 5 and 6 of this Award Agreement; provided, that, for
this purpose, the Participant will be deemed to have been employed by the
Company or an Affiliate on the last day of the Performance Period. The Award
Value of such Performance Units, if any, will be determined in accordance with
the provisions of Section 7 of this Award Agreement; provided, that, for
purposes of this Section 11 of this Award Agreement, the Award Value determined
pursuant to the provisions of Section 7 of this Award Agreement shall be
multiplied by a fraction, the numerator of which is the number of days that the
Participant was employed during the Performance Period, and the denominator of
which is the total number of days in the Performance Period. Upon the
determination of the Award Value of the Performance Units pursuant to this
Section 11 of this Award Agreement, such Performance Units will be settled at
the time and in the manner described in Section 8 of this Award Agreement.
12. Termination of Employment for any Reason other than Retirement, Death,
Disability or Reduction in Force:
If the Participant’s employment with the Company or any Affiliate terminates for
any reason other than the Participant’s Retirement, death, Disability or a
reduction in force before the last day of the Performance Period, then all
Performance Units granted under this Award Agreement will be forfeited as of the
date of the Participant’s termination of employment.
13. Conditions:
In the event the Committee determines to settle all or a portion of the Award
Value in shares of Stock, the Company’s obligation to deliver shares of Stock is
subject to the satisfaction of the following conditions: (a) the Participant is
not, at the time of settlement, in material breach of any of his or her
obligations under this Award Agreement, or under any other agreement with the
Company or any Affiliate; (b) no preliminary or permanent injunction or other
order against the delivery of the shares of Stock issued by a federal or state
court of competent jurisdiction in the United States shall be in effect; (c)
there shall not be in effect any federal or state law, rule or regulation which
prevents or delays delivery of the shares of Stock or payment, as appropriate;
and (d) the Participant shall confirm any factual matters reasonably requested
by the Compensation Committee, the Company or counsel for the Company.
14. Shareholder Rights:
The Participant shall have none of the rights of a shareholder with respect to
the shares of Stock underlying the Performance Units, until the Participant
becomes the recordholder of the shares of Stock underlying the Performance
Units.
15. Effect of Plan:
The Performance Units are subject in all cases to the terms and conditions set
forth in the Plan, which are incorporated into and made a part of this Award
Agreement. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern. All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.






--------------------------------------------------------------------------------





16. Acknowledgment:
By receipt of this Award, the Participant acknowledges and agrees that the
Performance Units are subject to all of the terms and conditions of the Plan and
this Award Agreement.
17. Forfeiture:
Notwithstanding any other provision of this Award Agreement, the Performance
Units granted hereunder shall be subject to (a) the Forfeiture for Cause
provisions contained in Section 4.7 of the Plan; and (b) any clawback or similar
policy that may be implemented by the Company which is applicable to the
Performance Units.
18. Effect on Other Agreements:
The parties acknowledge and agree that the provisions of this Award Agreement
shall supersede any and all other agreements and rights that the Participant has
under any agreements or arrangements between the Participant and the Company,
whether in writing or otherwise, with respect to the matters set forth herein.

EXHIBIT A


Long-Term Incentive Plan (LTIP) Matrix
























Premium
Growth
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
__%
_
_
_
_
_
_
_
_
_
_
_
_
_
 
__%
__%
__%
__%
__%
__%
__%
__%
__%
__%
__%
__%
__%
Combined Ratio














